 

 



 

UNITED STATES

SECURITIES AND EXCHANGE COMMISSION

Washington, D.C.

 

FORM 8-K

 

CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE

SECURITIES EXCHANGE ACT OF 1934

 

DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): February 5, 2016 (Febraury 3,
2016)

 

chatAND, Inc.

 



(Exact Name of Registrant as Specified in its Charter)

 

Nevada   000-54587  

27-2761655

(STATE OR OTHER JURISDICTION OF
INCORPORATION OR ORGANIZATION)   (COMMISSION
FILE NO.)  

(IRS EMPLOYEE
IDENTIFICATION NO.)

 

244 5th Avenue, Suite C68, New York, New York 10001

(ADDRESS OF PRINCIPAL EXECUTIVE OFFICES)

 

(212) 321-0558

(REGISTRANT’S TELEPHONE NUMBER)

 

Not applicable

(FORMER NAME, IF CHANGES SINC LAST REPORT

 

Check the appropriate box below if the FORM 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions (see General Instruction A.2. below):

 

[  ]  Written communications pursuant to Rule 425 under the Securities Act

 

[  ]  Soliciting material pursuant to Rule 14a-12 under the Exchange Act

 

[  ]  Pre-commencement communications pursuant to Rule 14d-2(b) under the
Exchange Act

 

[  ]  Pre-commencement communications pursuant to Rule 13c-4(c) under the
Exchange Act

 

 

 

 

   

 

Item 5.02 Departure of Directors or Principal Officers; Election of Directors;
Appointment of Principal Officers

 

Stefansky Appointment

 

On February 3, 2016, chatAND, Inc., a Nevada corporation (the “Company”),
appointed David Stefansky as a member of the Board of Directors (the “Board”).
Mr. Stefansky has not been appointed to any committees of the Board at this
time.

 

David Stefansky is a Founder and Principal of Bezalel Partners, a merchant bank
that provides capital formation and strategic advisory services to mid-market
private and small to mid-cap public companies in the healthcare, life sciences,
and technology sectors. Mr. Stefansky brings 20+ years of principal investment,
investment banking, and operational experience to the Bezalel team. Prior to
forming Bezalel, Mr. Stefansky was a founder and principal of Harborview
Capital, a New York-based private equity firm. While at Harborview, Mr.
Stefansky invested $150M of debt, equity, and hybrid capital through Harborview
Funds and Partners. Notable transactions include Alliqua BioMedical (Nasdaq:
ALQA) where Mr. Stefansky, as Executive Chairman and Chairman of the Board,
helped a struggling hydrogel manufacturer transition into a leading provider of
wound management solutions.

 

Family Relationships

 

There are no family relationships between any of the Company’s directors or
officers and Mr. Stefansky.

 

Related Party Transactions

 

There are no related party transactions with respect to Mr. Stefansky reportable
under Item 5.02 of Form 8-K and Item 404(a) of Regulation S-K.

 

Compensatory Arrangements

 

The Company has not yet entered into any compensatory agreements or plan with
Mr. Stefansky with respect his new appointment as a member of the Board. The
Company will announce the terms of any compensatory plans when such plans are
adopted.

 

Steinhouse Appointment

 

On February 3, 2016, the Company appointed John Steinhouse as a member of Board.
Mr. Steinhouse has not been appointed to any committees of the Board at this
time.

 

Since 2012, Mr. Steinhouse has served as vice president of sales for Sandlot
Solutions in Philadelphia, PA, a health information exchange and analytics
software company. From 2008 to 2011, he served as director of healthcare for
Oracle Corporation in Philadelphia, PA, where he was responsible for overall
sales (acquiring new, maintaining revenue and growing existing accounts) for
direct and the channel sales to hospitals. From 2005 to 2008, he was regional
manager of Concerro Incorporated, where he was responsible for new “software as
a service” to increase utilization of internal employee resources. Mr.
Steinhouse brings to the board the experience of a senior sales executive with
over 23 years of experience in healthcare industry.

 

Family Relationships

 

There are no family relationships between any of the Company’s directors or
officers and Mr. Steinhouse.

 

Related Party Transactions

 

There are no related party transactions with respect to Mr. Steinhouse
reportable under Item 5.02 of Form 8-K and Item 404(a) of Regulation S-K.

 

 

   

 

Compensatory Arrangements

 

The Company has not yet entered into any compensatory agreements or plan with
Mr. Steinhouse with respect his new appointment as a member of the Board. The
Company will announce the terms of any compensatory plans when such plans are
adopted.

 

Rosenblum Resignation

 

On February 4, 2016 and simulatenous with the appointments discussed above,
Richard Rosenblum submitted his resignation as a member of the Board of the
Company. Mr. Rosenblum did not hold any positions on any committees of the Board
at the time of his resignation. The resignation was not the result of any
disagreements with the Company. A copy of Mr. Rosenblum’s resignation letter is
attached as Exhibit 99.1 to this Form 8-K.

 

Item 9.01 Financial Statements and Exhibits

 

Exhibit No.   Description of Exhibit       99.1*   Letter of resignation of Mr.
Rosenblum.

 

 



*filed herewith

 

 

   

 

SIGNATURES

 

Pursuant to the requirements of the Securities Exchange Act of 1934, the
Registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.

 

Dated: February 5, 2016

 

  chatAND, Inc.       /s/ Victoria Rudman   By: Chief Financial Officer

 

 

   

 

Exhibit No. 99.1

 

February 4, 2016

 

Board of Directors

chatAND, Inc.

244 5th Avenue, Suite C68

New York, NY 10001

 

RE: Resignation from chatAND, Inc.

 

To Whom It May Concern:

 

Effective as of the date hereof, please accept this correspondence as formal
notice of my resignation Board of Directors (the “Board”) of chatAND, Inc., a
Nevada corporation (the “Company”).

 

My resignation is solely due to personal reasons and is not a result of any
disagreement with the Company or any of its subsidiaries on any matters related
to their operation, policies or practices.

 

I am most grateful for the opportunity serve on the Company’s Board and wish the
Company the best as it moves forward with its strategic objectives.

 

Sincerely,

 

/s/ Richard Rosenblum   Richard Rosenblum  

 

 

   

